Title: From George Washington to Neil Jamieson, 24 September 1771
From: Washington, George
To: Jamieson, Neil



Sir,
Annapolis Sepr 24th 1771

At the particular request of the Honble Danl Dulany Esqr., I address this Letter to you—a certain Mr Plowman of Baltimore has, unfortunately, had his Vessel siezd by the Boston Frigate, if it should be condemnd, I have to request the favour of you to facilitate the purchase of it & render any Service you can in behalf of the proprietor—I have no great right to take this Liberty, but you will be ⟨good⟩ enough, I hope, to excuse the freedom taken by Sir Yr Most Obedt Servt

Go: Washington

